     6:19-cv-02401-BHH      Date Filed 07/10/20     Entry Number 15   Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Brian Keith Munns,                             )
                                                )
                                     Plaintiff,          C/A No.: 6:19-2401-BHH
                                                )
                                                )
                      v.                        )
                                                         ORDER AND OPINION
                                                )
 Greenville Police Department, Officer A.S.     )
 Smith, Sumter County Sheriff Department,
                                                )
 Officer Colonel Bryant,                        )
                                                )
                                Defendants. )
 ___________________________________

      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Jacquelyn D. Austin, which was made in accordance

with 28 U.S.C. §36(b) and Local Rule 73.02 for the District of South Carolina. On

August 30, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that this case be dismissed pursuant to § 1915(3)(2)(B), without

issuance and service of process, as the complaint is legally frivolous and premature

because his conviction and sentence have not been invalidated. (ECF No. 9.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made.

      Plaintiff filed no objections and the time for doing so expired on September 23,

2019. In the absence of objections to the Magistrate Judge’s Report and
     6:19-cv-02401-BHH        Date Filed 07/10/20     Entry Number 15       Page 2 of 2


Recommendation, this Court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in

the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 and advisory

committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s claims against Defendants are

subject   to   summary    dismissal   for   the   reasons   stated   in    the   Report   and

Recommendation. Accordingly, the Report and Recommendation is adopted and

incorporated herein by reference and this action is DISMISSED without prejudice and

without issuance and service of process.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge

July 10, 2020
Greenville, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
